Citation Nr: 0610083	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-05 975	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi

THE ISSUES

1. Entitlement to service connection for chronic bronchitis.

2. Entitlement to service connection for arthritis of the 
left hand due to trauma.

3. Entitlement to service connection for a neurological 
disability, claimed as insomnia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's friend


ATTORNEY FOR THE BOARD

Katherine King-Walker

INTRODUCTION

The veteran served on active military duty from June 1975 to 
April 1981.  
The claims involving the chronic bronchitis and left hand 
disability come to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.  The claim involving 
insomnia comes to the Board from a January 2002 rating 
decision.  The veteran requested a local hearing before the 
decision review officer (DRO) in February 2003, and it was 
held in June 2003.

FINDINGS OF FACT

1.  The evidence fails to indicate that the veteran's chronic 
bronchitis was incurred in or aggravated by his active 
military service.

2.  The evidence fails to indicate that the veteran's left 
hand disability was incurred in or aggravated by his active 
military service.

3.  The evidence fails to reflect a separate and distinct 
disability for insomnia.

CONCLUSIONS OF LAW

1. The criteria for service connection for chronic bronchitis 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  The criteria for service connection for a left hand 
disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304,  3.307, 3.309(2005).

3.  The criteria for service connection for insomnia are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims for service connection
	
When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110, 1131.   Essentially, "service 
connection" may be proven by evidence, establishing that a 
particular injury or disease resulting in disability was 
incurred coincident with active duty military service, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through application of 
statutory presumptions, 38 C.F.R. §§ 3.303(a), 3.304.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 



A. Chronic bronchitis

The veteran essentially asserts that his claimed bronchitis, 
including shortness of breath and a chronic cough were 
incurred during his military service while working in the 
arms room where he was exposed to gunpowder and smoke.  
Service medical records reflect that he was treated for upper 
respiratory infections while in the military, including 
treatment for atypical pneumonia once, and bronchitis twice.  

Post-service, the file indicates that the veteran was treated 
for bronchitis in May 1999 (more than 15 years after 
separation), and then again in January 2000.  He had several 
respiratory diagnostic tests in 2002.  The tests (X-rays and 
pulmonary function test) indicated that the veteran suffered 
from moderate obstructive disease and hyperinflated lungs, 
likely representing emphysematous change, and neuromuscular 
disease.

The veteran underwent a VA examination in August 2005.  The 
report indicated that he had a long history (over 30 years) 
of smoking one and a half packs of cigarettes per day.  In 
the examination report, the examiner indicated that although 
the veteran was treated for respiratory illnesses during 
active duty, they did not represent a consistent or chronic 
pattern, and ultimately concluded that the veteran suffered 
from chronic obstructive pulmonary disease (COPD), which was 
as likely as not secondary to his tobacco abuse, and not 
military service.

Although the veteran was treated for respiratory illness 
while in the military and reportedly suffers from a current 
respiratory disability, the evidence indicates that those 
illnesses treated during service were acute in nature and not 
chronic.  The evidence must reflect continuity of care for 
the claimed disability or a chronic pattern.  However, the 
evidence submitted does not reflect such a pattern in regards 
to his respiratory complaints; he was first treated for 
respiratory complaints more than 15 years after discharge.  
Furthermore, the medical evidence does not relate his current 
respiratory disability to his military service, but instead, 
relates it to his tobacco abuse.  Thus, as the preponderance 
of the evidence is against finding that the veteran's current 
reparatory disability is related to or was incurred in 
service, service connection is denied.

B.  Arthritis of the left hand due to trauma

The veteran asserts that he was in an automobile accident 
while in the military, and has pain and arthritis of his left 
hand as a result.  

Service medical records indicate that the veteran was treated 
for a laceration on his finger of his right hand in August 
1977.  A September 1979 X-ray report indicated no fractures 
of his left "ring-finger."  Post-service, the evidence 
indicates that the veteran complained of hand and joint pain 
in September 2002, and was treated in February 2005 for 
arthritis pain.

A September 2005 VA examination report stated that although 
the veteran had decreased sensation in his thumb and index 
finger, he had full range of motion and good strength of his 
left hand, with no pain, deformities, loss of function or 
motor deficits.  X-rays of his left had indicated no 
fractures, dislocations or arthritis.  The examiner concluded 
that the veteran's complaints related to his left hand were 
unlikely related to an injury he sustained while in the 
military.

Although the veteran asserts that he has pain in his left 
hand, the evidence simply fails to reflect that his current 
complaints are related to his military service, or that he 
even suffers from a compensable disability.  As such, the 
preponderance of the evidence is against awarding service 
connection for arthritis of the left hand due to trauma.

C.  Insomnia

The veteran asserts that he has insomnia that was incurred in 
service.  In his service medical records, on the April 1981 
report of medical history, he indicated that he had problems 
with sleeping.  Military personnel records indicated that the 
veteran was disciplined on several occasions for behavioral 
problems, including punishment under the Uniform Code of 
Military Justice, and was eventually separated from the 
military due to continued misconduct.  Post-service records 
reflect a long, complicated history of mental illness, 
including problems with sleeping.

A thorough VA mental health examination was conducted in 
September 2005, in which the examiner indicated that the 
claims file was reviewed.  In the report, the examiner 
indicated that the veteran reported a number of symptoms of 
depression, including sleep disturbance.  He diagnosed him 
with major depressive disorder with a GAF score of 40.  
However, no separate and distinct diagnosis for insomnia was 
provided, rather, it was included as a symptom of depression.  
His impression was that the depressive symptoms described by 
the veteran were related to his military service, and the 
veteran was awarded service connection for depression with a 
100 percent rating.  

Although the veteran suffers from sleeping disturbances, 
according to the examination report, it appears that these 
sleeping disturbances are symptoms of his diagnosed 
depression, and not a separate distinct disability.  As such, 
service connection for insomnia is denied.   

II. Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

In a December 2004 letter, VA advised the veteran of all the 
elements required by Pelegrini II, and the matter was re-
adjudicated in a November 2005 supplemental statement of the 
case.  More recently, it has been determined in Court that 
proper notice should also include information regarding (a) 
the evidence necessary to establish a disability rating and 
(b), the effective date for any disability evaluation 
awarded.  Notice regarding (a) and (b) was not provided to 
the veteran, but the Board finds no prejudice in proceeding 
with the issuance of a final decision because as concluded 
above, the preponderance of the evidence is against the 
veteran's claim for service connection, and any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant VA and 
private treatment records.  Several examinations were 
conducted and the reports were obtained and reviewed.  There 
are no indications that relevant records exist that have not 
been obtained.  VA has satisfied its duties to notify and 
assist and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).

ORDER

Service connection for chronic bronchitis is denied.

Service connection for arthritis of the left hand due to 
trauma is denied.

Service connection for insomnia is denied.






______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


